DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnle et al. (US 2006/0058488).
Kuhnle et al. disclose a method of making a matrix with a crosslinker which comprises functionalized polyhedral oligomeric silicon-oxygen cluster units of the formula 

    PNG
    media_image1.png
    23
    182
    media_image1.png
    Greyscale

wherein the matrix material is an elastomer, the crosslinker can go through homopolymerization or copolymerization, grafting and can have dendrimer structures, and can lead to interpenetrating network (claims 29, 35, 39, [0004], [0039]).

The limitations of claim 2 can be found in Kuhnle et al. at claim 29, where it discloses the hydroxyl or amino groups.
The limitations of claim 3 can be found in Kuhnle et al. at claim 29, where it discloses the functional group reaction.
The limitations of claim 4 can be found in Kuhnle et al. at claim 29 and Example 2.1, where it discloses the polyester, hydroxyl group, diisocyanate and amino group (from Example 1.4).
The limitations of claims 5 an 6 can be found in Kuhnle et al. at [0042], where it discloses the different crosslinkers.
The limitations of claim 7 can be found in Kuhnle et al. at [0039], where it discloses the grafting.
The limitations of claim 8 can be found in Kuhnle et al. at Example 2.1, where it discloses the polyester.
The limitations of claim 9 can be found in Kuhnle et al. at Examples 2.1 and 2.2, and claim 35, where it discloses the polyester and epoxy.
The limitations of claim 10 can be found in Kuhnle et al. at [0004] and claims, where it discloses the networks.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762